Citation Nr: 0020852	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  90-45 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
aggravation of bipolar disorder by service-connected lumbar 
laminectomy.

3.  Entitlement to an evaluation in excess of 10 percent for 
right lower extremity radiculopathy.

4.  Entitlement to an evaluation in excess of 50 percent for 
residuals of a right forearm and right hand injury.

5.  Entitlement to a compensable rating for scar, sural nerve 
graft site, left calf.  

6.  Entitlement to an effective date prior to March 23, 1993 
for a 60 percent rating for status post lumbar laminectomy.

7. Entitlement to an effective date prior to November 9, 1994 
for the grant of a total disability rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
September 1989.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In a December 1996 decision the Board, in pertinent part, 
denied entitlement to service connection for a psychiatric 
disorder on a direct basis and granted service connection for 
aggravation of a bipolar disorder by a service-connected back 
disorder.  In a joint motion for remand, dated in November 
1997, the parties requested that the December 1996 Board 
decision be vacated to the extent that it denied service 
connection for an acquired psychiatric disorder on a direct 
basis, and failed to address the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability, and remanded to enable the VA to fulfill its 
duty to assist with regard to the issue of entitlement to 
service connection for an acquired psychiatric disorder on a 
direct basis, and to address the claim for a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  The Court of Appeals for Veterans 
Claims (Court) granted the joint motion for remand in an 
order dated November 26, 1997.  In August 1998, the Board 
remanded the veteran's claim for service connection for a 
psychiatric disorder on a direct basis and the claim for 
entitlement to a TDIU to the RO.  The Board notes that the RO 
granted the veteran a TDIU by rating action in February 1997.  
Accordingly, adjudication of such issue by the Board is now 
moot.  

Since the August 1998 Board remand, William G. Smith, 
Esquire, has withdrawn from representing the veteran.  The 
veteran is currently represented by Daniel D. Wedemeyer, 
Esquire.
 
On the veteran's March 1997 substantive appeal the veteran's 
former attorney requested that the veteran be afforded a 
hearing before a member of the Board at the RO.  In a March 
1997 statement, the veteran's former attorney requested that 
the veteran be provided a hearing before a hearing officer.  
However, in a February 2000 VA Form 9, the veteran's current 
attorney indicated that the veteran no longer wanted a 
hearing before a member of the Board, and indicated 
additional arguments would be submitted "directly to the 
Board of Veterans' Appeals."  Accordingly, the veteran's 
claims are ready for appellate review by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The service-connected right lower extremity radiculopathy 
is manifested by pain and numbness, primarily in the right 
big toe.

3.  Prior to, and after, the November 1992 surgery, the 
service-connected right upper extremity disability was 
manifested by weakened right hand grip, no wrist extension, 
decreased right hand sensation, right hand atrophy, and 
impairment of extrinsic movement of the fingers and thumb so 
as to preclude fine manipulation.

4.  The veteran's left calf surgical scar was well healed 
within two weeks of surgery in November 1992, and is 
asymptomatic and productive of no loss of function.

5.  The veteran's submitted a claim for a low back disability 
within a month of discharge from service, and his low back 
disability has resulted in symptoms of pronounced 
intervertebral disc syndrome ever since discharge from 
service.

6.  The veteran's initial claim for a total rating based on 
individual unemployability due to service-connected 
disability was received on September 11, 1990.

7.  The evidence indicates that the veteran became unable to 
secure or follow substantially gainful employment due to his 
service-connected disability as of September 11, 1989.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right lower extremity radiculopathy have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5310 (1995); 38 C.F.R. § 4.73, Diagnostic 
Code 5310 (1999).

2.  The criteria for a 70 percent evaluation for residuals of 
a right forearm and right hand injury have been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 
8514 (1999).

3.  The criteria for a compensable evaluation for scar, sural 
nerve graft site, left calf, have not been met.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).

4.  The criteria for an earlier effective date of September 
9, 1989 for a 60 percent rating for status post lumbar 
laminectomy have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5293 
(1999).

5.  The criteria for an earlier effective date of September 
11, 1989 for a total disability rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.340, 3.341, 
3.400, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts 
related to the veteran's disabilities have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

The veteran's claims for higher evaluations for his service-
connected disabilities stem from original rating decisions 
granting service connection.  Therefore, separate ratings for 
these disabilities can be assigned for separate periods of 
time based on facts found, a practice known as staged 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities at issue.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the veteran's service-
connected disabilities, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

I.  Right Lower Extremity Radiculopathy

The veteran maintains that he is entitled to a rating in 
excess of 10 percent for his right lower extremity 
radiculopathy.  Service connection and a 10 percent rating 
for right lower extremity radiculopathy, as secondary to a 
service-connected disability of the lumbar spine, has been 
established from November 20, 1995.

An April 1995 VA outpatient record indicated that the veteran 
was status post L4-L5 laminectomy and that he complained of 
low back pain with radiation and numbness to the right lower 
extremity and toes.

A January 1996 outpatient record indicates that the veteran 
complained of sharp shooting pains in the right foot 
secondary to L3-L5 laminectomy.  Neurological examination was 
grossly intact and muscle strength was 5/5.  The right lower 
extremity was noted to be 1/2 inch longer than the left lower 
extremity.  The veteran had received a 1/2 inch heel a month 
previously and reported that it was greatly helpful.

On a VA fee-basis general medical examination in October 1998 
the veteran had no limitation of motion of the lower 
extremities.  There was no muscle atrophy, weakness, 
contracture or lack of coordination of the lower extremities.  
There were no signs of weight bearing, balance or propulsion 
difficulties.  The veteran walked without the use of an 
assistive device and he did not need any minimal aid for 
ambulation.  Motor function of the lower extremities was 5/5.  
The veteran had decreased sensation at the right L5 
dermatome.  Reflexes were 2+ at the knees and ankles, 
bilaterally.  The examiner noted that the veteran had 
residuals of L5 radiculopathy of the right lower extremity, 
but his gait was within normal limits.  

On VA orthopedic examination in October 1998 the veteran 
complained of radiation of pain to the right leg and to the 
great and second toes of the right foot.  Patellar reflexes 
were 1+ bilaterally and Achilles reflexes were 2+, 
bilaterally.  The veteran had free hip, knee and ankle 
motions with no complaints of lower extremity pain.  The 
veteran stood fairly steadily, with no list to either side.

On VA neurological examination in October 1998 the veteran 
reported constant pain with discomfort radiating into the 
right leg.  There was associated numbness in the right great 
toe.  The veteran suspected that his right leg was weaker 
than the left.  The examiner noted that sensation was reduced 
along the inner aspect of the right foot.  It was also noted 
that there was reflex asymmetry in the legs.

The service-connected right lower extremity disability is 
evaluated as 10 percent disabling analogously under the 
criteria for evaluating injuries sustained to Muscle Group X.  
38 C.F.R. § 4.73, Diagnostic Code 5399-5310 (1999).  The 
Board concludes that these criteria are appropriate for 
analogous consideration of the service-connected right lower 
extremity disability status because Muscle Group X governs 
movements of the forefoot and toes and propulsion thrust in 
walking and concerns other important plantar and dorsal 
structures.  The Board notes that the veteran has a separate 
additional 60 percent rating in effect for service-connected 
residuals of a lumbar laminectomy under the criteria for 
intervertebral disc syndrome.  Accordingly, the veteran's 
right lower extremity rating can not include symptoms which 
are considered for the rating of the intervertebral disc 
syndrome.  See 38 C.F.R. § 4.14 (1999) (evaluation of the 
same disability under various diagnoses is to be avoided.)

The rating criteria related to injuries of muscle groups were 
revised during the pendency of this appeal with the revisions 
becoming effective in July 1997.  In Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), the Court held that, where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Board must remand cases for the RO to consider both versions 
of the law in the first instance unless the claimant will not 
be prejudiced by the Board's consideration of the claim under 
both the old and new criteria.  VAOPGCPREC 11-97 (Mar. 25, 
1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

In this case, the Board notes that the veteran will not be 
prejudiced by review of this claim by the Board because the 
revisions to the rating criteria under Diagnostic Code 5310 
involved merely a superficial rearrangement of the wording of 
the regulatory criteria and no substantive changes.  Compare 
38 C.F.R. § 4.73, Diagnostic Code 5310 (effective prior to 
July 3, 1997) with 38 C.F.R. § 4.73, Diagnostic Code 5310 
(effective from July 3, 1997). Any argument for a higher 
rating that the veteran could have made under the "new" 
criteria could have been advanced under the "old" criteria as 
well.  Accordingly, the Board concludes that the veteran will 
not be prejudiced by the Board's review of his claim on 
appeal because due process requirements have been met and 
remand is therefore unnecessary.  VAOPGCPREC 11-97 at 3-4; 
Bernard.

The criteria under Diagnostic Code 5310, effective both prior 
to and from July 3, 1997, provide a noncompensable rating for 
a slight degree of disability; a 10 percent rating for a 
moderate degree of disability; a 20 percent rating for a 
moderately severe degree of disability and a 30 percent 
rating for a severe degree of disability.  The regulations 
provide much information as to what constitutes slight, 
moderate, moderately severe, and severe levels of disability 
resulting from muscle injuries, especially through and 
through wounds of the muscles caused by gunshot or shrapnel 
or injuries to muscles and tendons caused by open, comminuted 
fractures.  38 C.F.R. § 4.55, 4.56 (1999). For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are the loss of power, weakness, lowered threshold 
of fatigue; fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  The 
regulations also provide detailed criteria for classifying 
the disability rated under Diagnostic Codes 5301 through 
5323, including Diagnostic Code 5310, as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56(c).

Here, the clinically demonstrated manifestations of the 
service-connected right lower extremity radiculopathy do not 
begin to approach the criteria for the next higher rating of 
moderately severe, which contemplates injuries comparable to 
those rendered by through and through or deep penetrating 
wounds of missiles with a history of prolonged 
hospitalization or periods of treatment and indications of 
loss of deep fascia, muscle substance or normal firm 
resistance of muscle, and positive evidence of impairment on 
tests of strength and endurance.  38 C.F.R. § 4.56(d)(3), (4) 
(1999).  The veteran's complaints have been chiefly of pain 
and numbness, especially numbness of the right big toe.  The 
medical evidence has shown no muscle atrophy, weakness, 
contracture, or lack of coordination of the right lower 
extremity.  His right lower extremity has not been shown to 
cause weight bearing, balance or propulsion difficulties.  
Accordingly, the Board concludes that the veteran does not 
meet the criteria for more than moderate disability of the 
right lower extremity and that a rating in excess of 10 
percent is not warranted under that criteria for muscle 
injuries.  

Since the right lower extremity radiculopathy symptoms, not 
duplicative of the veteran's service-connected intervertebral 
disc syndrome, have not met the criteria for a rating in 
excess of 10 percent at any time since discharge from 
service, staged ratings are not for application.  See 
Fenderson.

II.  Right Forearm and Hand Disability

The veteran maintains that he is entitled to a rating in 
excess of 50 percent for his service-connected right upper 
extremity disability.  The record reveals that the veteran 
punched his hand through a window in November 1991.  This 
resulted in severe artery, tendon and nerve damage.  The 
veteran was granted service connection for residuals of right 
forearm and hand injury, as secondary to his service-
connected aggravated bipolar disorder, by rating action in 
February 1997.  The veteran was assigned a 50 percent rating 
for his right upper extremity disability, effective from 
December 16, 1991, per the text of the rating decision. 

An October 1992 VA outpatient record indicates that the 
veteran had profound radial and medial nerve deficits of the 
right hand.  Physical examination revealed decreased radial 
and medial sensation. There was no extension of the right 
wrist.  There was no extrinsic finger/thumb extension.  The 
veteran had ulnar profundus flexion.  The veteran did not 
have median profundus flexion except for the long finger.  
The veteran was noted to have decreased sensation of the 
right hand.

In November 1992 the veteran underwent sural nerve grafting 
to the right median nerve, and tendon transfers of the 
brachial radialis to flexor pollicis longus and flexor 
digitorum profundus side-to-side transfer.

On VA examination on March 23, 1993 it was noted that the 
veteran was right handed and that he had flexion deformity of 
that hand secondary to severing of the extensor tendon.  It 
was noted he had radial and median nerve damage.  He had 
right elbow extension of 10 degrees as compared to 170 
degrees on the left.  He had 130 degrees of flexion of both 
elbows.  Right hand grip strength was 2-3/5.  The veteran 
could adduct his right thumb so that its tip touched the head 
of the little finger.  The veteran could touch the palmar 
crease with his middle, ring and little fingers.  He was 
unable to touch the palmar crease of his right hand with his 
index finger by 2 cm.  He had full unopposed flexion of the 
right thumb, and no extension of the right thumb.

In August 1993 the veteran stated that he was unable to 
extend his fingers, thumb and right wrist.  Examination 
revealed acceptable flexion of the thumb and fingers.
 
On VA examination in October 1998 the veteran reported that 
he had a contracture of the right hand and that he was unable 
to do much with his right hand.  He claimed that he was 
unable to write or perform any type of fine finger 
manipulation.  The veteran reported that he was unable to 
self-feed, fasten clothes, bathe, shave or toilet with the 
right hand.  He was able to perform all of those functions 
with the left hand.  Examination revealed contracture of the 
first second and third joints of the right hand secondary to 
a right forearm injury.  The examiner noted that the veteran 
would have difficulty performing fine manipulation with the 
right hand.

The veteran complained of numbness, stiffness, weakness, lack 
of coordination and inability to use the right hand in a 
purposeful manner on VA orthopedic examination in October 
1998.  Range of motion of the right elbow was reported as 
flexion "within normal limits" at 140 degrees, extension of 
zero degrees, pronation of 60 degrees, and supination of 80 
degrees.  Dorsiflexion of the right wrist was reported as 
"within normal limits" on the right at 60 degrees, as 
compared with 80 degrees on the left.  Right wrist extension 
was 60 degrees.  The examiner noted that there was marked 
scarring of the right upper extremity from the elbow to the 
wrist.  There was apparent numbness or lack of sensation of 
the right forearm from the level of the scarring just below 
the elbow down to the fingers.  There was marked weakness in 
the right forearm with a poor grip and there was evident 
intrinsic atrophy of the right hand and lack of intrinsic 
motions.  There was essentially markedly limited voluntary 
control of the right hand.  The examiner commented that there 
was marked impairment of the right hand and forearm function 
due to the aftermath of severe injury to the right forearm 
due to extensive lacerations.  It was cited that the veteran 
evidenced radial, ulnar and medial nerve involvement.  There 
was lack of sensation in the forearm, hand and fingers.  The 
examiner noted that the veteran was unable to accomplish any 
purposeful activity using the right hand.

VA neurological examination in October 1998 revealed that the 
veteran had 4/5 right wrist extension and 2/5 right thumb 
abduction, as compared to 5/5 on the left wrist and left 
thumb.  The examiner stated that the veteran had significant 
trauma to the soft tissues of the right arm.  Based on his 
findings the examiner noted that there was some degree of 
disruption of the right radial nerve, the right ulnar nerve, 
and vascular trauma.  The examiner opined that the veteran 
had moderate residual right hand weakness.

The veteran's right upper extremity disability is currently 
evaluated as 50 percent disabling under Diagnostic Code 8514, 
which contemplates severe incomplete paralysis of the 
musculospiral (radial) nerve of the major upper extremity.  
The next higher evaluation, 70 percent, is assigned where 
there is complete paralysis of the radial nerve on the major 
side with manifestations such as drop of the hand and 
fingers; or with the wrist and fingers perpetually flexed; or 
with the thumb adducted falling within the line of the outer 
border of the index finger; or the inability to extend the 
hand at the wrist, extend the proximal phalanges of the 
fingers, extend the thumb, or make lateral movement in the 
wrist; or with supination of the hand or extension or flexion 
of the elbow weakened; or loss of synergic motion of the 
extensors seriously impairing hand grip.  38 C.F.R. § 4.124a, 
Diagnostic Code 8514.

Severe incomplete paralysis of the median nerve of the major 
upper extremity warrants a 50 percent evaluation.  Complete 
paralysis of the median nerve of the major upper extremity 
warrants a 70 percent rating.  Complete paralysis may be 
manifested by the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand, pronation incomplete and defective, 
absence of flexion of the index finger and feeble flexion of 
the middle finger, inability to make a fist, the index and 
middle fingers remain extended, an inability to flex the 
distal phalanx of the thumb, defective opposition and 
abduction of the thumb at right angles to the palm, flexion 
of the wrist weakened, and pain with trophic disturbances.  
38 C.F.R. § 4.124a, Diagnostic Code 8515 (1999).

Diagnostic Code 8516 provides a 60 percent rating for 
complete paralysis of the ulnar nerve of the major hand 
resulting in "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, atrophy very 
marked in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers 
such that there is an inability to spread the fingers (or 
reverse), inability to adduct the thumb; and flexion of wrist 
weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (1999).

The clinical record establishes that prior to surgery of the 
right upper extremity in November 1992, "profound" radial 
and medial nerve deficits of the right hand were clinically 
identified, with demonstration of no extension of the right 
wrist, as well as significant impairment of extrinsic finger 
and thumb extension, and decreased sensation of the right 
hand.  The VA examination on March 23, 1993 indicated that 
the veteran had flexion deformity of the right hand, 
limitation of motion of the right elbow and weakened grip 
strength of the right hand of 2-3/5.  The medical records 
since the March 1993 VA examination have shown the veteran to 
be unable to perform fine manipulation with the right hand, 
to have continued poor grip strength and to have some 
limitation of voluntary control of the right hand.  The Board 
finds that the objective clinical evidence establishes that, 
both prior to and after the November 1992 surgery, the 
veteran's lack of ability to extend his wrist, and his very 
limited ability to move his fingers of the right hand, and 
right hand contraction deformity, more appropriately equate 
to complete paralysis of the radial nerve.  Accordingly, the 
veteran is entitled to a 70 percent rating for his right 
forearm and right hand disorder, and that staged ratings are 
not warranted.  See Fenderson.  This is the highest schedular 
evaluation assignable under Diagnostic Code 8514, and a 
higher schedular evaluation is not afforded under Diagnostic 
Code 8515 or 8516.

The veteran's attorney in a May 2000 statement asserted that 
the veteran was entitled to separate ratings for right 
forearm and right hand manifestations of the service-
connected right upper extremity disability.  He maintains 
that the veteran should not only have a rating for injury of 
the radial nerve, but he should also be awarded a separate 
rating for injury of the ulnar nerve.  He noted that the 
radial nerve extends through the back of the arm and forearm 
and is ultimately distributed to the skin on the back of the 
arm, forearm, and hand, controlling the extensor muscles.  He 
pointed out that the ulnar nerve descends ultimately to the 
skin on the front and back of the medial part of the hand, 
controlling the flexor muscles.  The attorney further noted 
that the radial and ulnar nerves are both sensory and motor 
nerves and the loss of sensation to all of the areas effected 
should also be evaluated.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1999).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14, which states that evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided.  In Esteban v. Brown, 6 
Vet. App. 259 (1994), it was held that the described 
conditions in that case warranted 10 percent evaluations 
under three separate diagnostic codes, none of which provided 
that a veteran may not be rated separately for the described 
conditions.  Therefore, the conditions were to be rated 
separately under 38 C.F.R. § 4.25, unless they constituted 
the "same disability" or the "same manifestation" under 38 
C.F.R. § 4.14.  Esteban, 6 Vet. App. at 261.  The critical 
element cited was "that none of the symptomatology for any 
one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions." Id. at 262.  

The symptoms of radial nerve injury and of ulnar nerve injury 
both result in a decrease in the ability to move the wrist 
and fingers and in a decrease in the strength of the wrist 
and fingers.  The Board is of the opinion that in this case 
the injury to the radial and ulnar nerves are such that they 
are overlapping and duplicative of each other.  The veteran's 
right upper extremity disability results in severe loss of 
use of the right forearm and right hand.  This amount of 
disability is reflected in the maximum 70 percent rating 
assigned for the veteran's radial nerve injury.  Since the 
symptomatology is overlapping, separate evaluations are not 
for assignment for both the veteran's right radial and right 
ulnar nerve disabilities.  38 C.F.R. § 4.14.  

The associated right upper extremity scarring has not been 
shown to be symptomatic so as to warrant a separate rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7803, 7804 or 7805 
(1999).

The Board has considered whether the claim for a higher 
rating for the veteran's right forearm and right hand 
disability should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1999).  The 
Board notes that the veteran has not required frequent 
hospitalization for his right upper extremity disability.  VA 
examination in October 1998 did indicate that the veteran had 
lack of sensation in the forearm, hand and fingers and that 
the veteran was unable to accomplish any purposeful activity 
using his right hand.  However, there is no evidence of 
record indicating that the veteran's right upper extremity 
disability has kept the veteran from engaging in gainful 
employment.  In sum, there is no indication that the 
veteran's individual industrial impairment from the right 
forearm and right hand disability would be in excess of that 
contemplated by the 70 percent rating assigned herein.  
Therefore, the Board has determined that referral of the 
claim for extra-schedular consideration is not in order.


III.  Left Calf Scar

The veteran maintains that he is entitled to a compensable 
rating for a left calf scar.  He underwent surgical removal 
of tendons from his left calf on November 18, 1992 for use in 
repairing his service-connected right forearm and right hand 
disability.  A November 25, 1992 VA outpatient record 
indicates that the veteran's left calf wound unbandaged was 
clean and dry.  On November 30, 1992 the staples were removed 
from the veteran's left calf and his two week old wound was 
noted to be well healed.

The veteran has made no specific contentions as to why he 
believes that he is entitled to a compensable rating for a 
left calf scar.  A review of the extensive medical records 
subsequent to November 1992 reveals no findings or complaints 
indicating any problems with the residual scar.

On VA orthopedic examination in October 1998 the veteran was 
noted to have essentially free hip and knee motions and free 
ankle motions with no complaints.  On VA general medical 
examination in October 1998 the veteran was noted to have 
normal skin.

A compensable rating for scars requires that there be such 
symptoms as pain and tenderness, limitation of function, or 
that the scar be poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  In 
this case, the veteran has not claimed to experience any such 
symptoms.  The veteran was noted to have a well-healed scar 
within two weeks of his left calf surgery, and no left calf 
complaints have been noted since.  Furthermore the veteran's 
skin was noted to be normal in October 1998.  Accordingly, 
the Board finds that the veteran does not meet the criteria 
for a compensable rating for his left calf scar.  The veteran 
is also not entitled to staged compensable ratings since he 
has not met the criteria for a compensable rating for a left 
calf scar at anytime since service connection was granted, 
effective in November 1992.  See Fenderson.


IV.  Earlier Effective Date for 60 Percent Rating for Back 
Disability

The veteran claims that he is entitled to an effective date 
prior to March 23, 1993 for a 60 percent rating for status 
post lumbar laminectomy.  The veteran submitted a claim for 
service connection for a low back disability the same month 
he was discharged from service.  He was granted service 
connection and a 20 percent rating for his low back 
disability effective from the day after discharge from 
service based only on the service medical records.  The 
veteran submitted a timely notice of disagreement with the 20 
percent rating.  The veteran was granted a 60 percent rating 
in a June 1995 Board decision.  By rating action in June 1995 
the RO assigned the veteran an effective date of March 23, 
1993.  The veteran maintains that he is entitled to an 
effective date of September 9, 1989, since his back 
disability was just as bad upon discharge from service as it 
was in March 1993.

Except as otherwise provided, the effective date of an 
evaluation ...based on an original claim, or a claim for 
increase,...will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  An increase in disability 
compensation will be effective from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, date of receipt of claim.  38 
C.F.R. § 3.400(o)(2). 

In this case, the claim for an increased rating was 
incorporated in the claim for service connection which was 
received within one year of the veteran's discharge from 
service.  Accordingly, the effective date for his 60 percent 
rating depends on at what point in time, following discharge 
from service, the criteria for a 60 percent rating were met.

A November 1988 inservice EMG indicated that the veteran had 
right L5 radiculopathy.  In December 1988 the veteran 
underwent L3-5 laminectomy and bilateral L3-4 and L4-5 
discectomy.  The veteran was examined by a Medical Board in 
May 1989.  There were marked bilateral perivertebral lumbar 
spasm with straightening of the normal lordotic curve in the 
lumbar area.  The veteran had marked decreased range of 
motion of the lumbar spine and could forward flex only to 
about 20 degrees.  Neurologic examination revealed decreased 
light touch and pinprick sensation along the L5 dermatome on 
the right.  Straight leg raise on the right caused worsening 
of the tingling dysesthesias, but no radicular pain down the 
right leg.  The diagnoses were lumbar disc disease, 
degenerative disease of the lumbar spine with mild 
spondylosis, fail back syndrome, and residual paresthesias 
from previous surgery and disc disease.

In a letter received by the RO in September 1990 the veteran 
complained of continuous right leg pain and occasional left 
leg pain.  The veteran stated that he was unable to work due 
to his service-connected back disability.

March 1991 VA medical records show that the veteran 
complained of a three year history of low back pain with 
radiation to both legs, right greater than left.  The veteran 
was afforded a VA electromyography (EMG) of the right lower 
extremity in March 1991.  The EMG showed no evidence of acute 
or chronic right lower extremity radiculopathy.

A July 1991 VA outpatient record reveals that the veteran 
complained of chronic low back pain.  

As noted above, the determination as to whether the veteran 
is entitled to an effective date prior to March 23, 1993 for 
a 60 percent rating for status post lumbar laminectomy hinges 
on when following discharge from service the veteran was 
first shown to have disability of the low back meeting the 
criteria for a 60 percent rating.  

A 60 percent rating requires pronounced intervertebral disc 
syndrome which contemplates persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

In this case the May 1989 Medical Board indicated that the 
veteran had significant symptoms of muscle spasms, back pain, 
limited range of motion of the back, and right lower 
extremity paresthesias, status post lumbar laminectomy.  The 
Board is of the opinion that the veteran clearly met the 
requirements of a 60 percent rating for his back disability 
when examined in May 1989, slightly more than three months 
prior to discharge from service.  The first post service full 
examination of the veteran's back in March 1993 also revealed 
the veteran's back disability symptomatology to meet the 
requirements for a 60 percent rating.  The record reveals 
that the veteran was not employed between discharge from 
service and March 1993 and the post service records prior to 
March 1993 show complaints of continuous back and leg pain.  
Furthermore, the veteran did not have any examinations 
between discharge from service and the March 23, 1993 VA 
examination of the low back as full and complete as the 
examination just prior to discharge or as full and complete 
as the March 1993 examination.  Accordingly, the Board is of 
the opinion that there is equilibrium of the evidence as to 
whether the veteran met the criteria for a 60 percent rating 
for status post lumbar laminectomy between his discharge from 
service and March 23, 1993.  Finding all doubt in favor of 
the veteran, the Board finds that the veteran is entitled to 
an earlier effective date of September 9, 1989 for a 60 
percent rating for status post lumbar laminectomy.  

V.  Entitlement to an Earlier Effective Date for TDIU

The veteran seeks an effective date prior to November 9, 1994 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability.  He maintains 
that he has been unable to get a job ever since discharge 
from service due to his service-connected disabilities.  

As noted above, applicable regulations provide that the 
effective date of an increase in disability compensation 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later, except that the effective date may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date.  38 
C.F.R. § 3.400(o)(2).

In this case the RO noted that the veteran's application for 
TDIU was received November 9, 1995 and that the veteran had 
met the criteria for individual unemployability one year 
prior to that date.

The Board is of the opinion that the veteran actually 
submitted an informal claim for TDIU much earlier.  On a 
substantive appeal, received on September 11, 1990, the 
veteran stated that he was unable to work due to his service-
connected injury.  Since the Board has determined that the 
veteran's claim for TDIU was actually received on September 
11, 1990, the veteran would be entitled to an effective date 
as early as September 11, 1989, one year prior to receipt of 
his claim, depending on when he became unemployable.  
38 C.F.R. § 3.400(o)(2).

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities provided that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Since December 16, 1991 the veteran has had a 60 percent 
rating in effect for his low back disability and at least a 
50 percent disability in effect for his right upper extremity 
disability.  Consequently, he met the percentage requirements 
for a total disability rating as of December 16, 1991.  The 
Board notes that the veteran was unemployed at that time.  
The Board further notes that the veteran's service-connected 
disabilities resulted in a right hand that was of little use 
and in a back disability causing the veteran continuous pain 
in the back and right leg.  Accordingly, the veteran was 
clearly unemployable due to service-connected disability as 
of December 16, 1991.

Prior to December 16, 1991, the veteran's only service-
connected disability was his low back disability.  As a 
result of an earlier section of this decision, the veteran 
has had a 60 percent rating in effect for status post lumbar 
laminectomy since discharge from service.  Consequently, he 
also met the percentage requirements for a total disability 
rating prior to December 16, 1991.  Given the veteran's 
medical history, lack of occupational background, and that he 
only has a high school education, the Board finds that the 
evidence does show that the veteran has been unable to secure 
and maintain a substantially gainful occupation since 
September 11, 1989, one year prior to the receipt of his 
claim for TDIU.  The Board notes that the veteran was 
discharged from service due to his back disability, which 
prevented him from performing any sort of physical labor.  
The record further shows that the veteran has in fact been 
unemployed ever since discharge from service and that he does 
not have any special occupational training or education.  Not 
only did the veteran not have any background or training for 
sedentary employment, but the medical records from September 
1989 to December 1991 indicate that the veteran experienced 
continuous back pain due to his service-connected disability, 
which would also inhibit sedentary employment.  Resolving all 
doubt in favor of the veteran, the Board finds that the 
veteran is entitled to an earlier effective date of September 
11, 1989, one year prior to receipt of his claim, for the 
award of a total disability rating based on individual 
unemployability due to service-connected disability.

The Board notes that the veteran's attorney has asserted that 
the veteran submitted his claim for TDIU in July 1990.  While 
the veteran dated his claim July 31, 1990, VA did not receive 
it until September 11, 1990, and as noted above, the 
effective date regulations are based on the date of receipt 
of claim.  38 C.F.R. § 3.400.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right lower extremity disability is denied.

Entitlement to a 70 percent evaluation for a right forearm 
and right hand disorder is granted, subject to the law and 
regulation governing the award of monetary benefits.

Entitlement to a compensable rating for scar, sural nerve 
graft site, left calf, is denied.  

Entitlement to an earlier effective date of September 9, 1989 
for a 60 percent rating for status post lumbar laminectomy is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to an earlier effective date of September 11, 
1989 for the grant of a total disability rating for 
compensation purposes based on individual unemployability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The veteran seeks service connection for a psychiatric 
disorder on a direct basis.  The November 1997 joint remand 
directed that VA make a thorough attempt to obtain copies of 
weekly inservice psychotherapy records.  Additional requests 
to the National Personnel Records Center (NPRC) and to the 
military hospital where the veteran reported such treatment 
were unsuccessful.  In a May 2000 letter the veteran's 
attorney supplied the name and current address of the 
psychologist who treated the veteran in service.  The 
veteran's attorney requested that the veteran's claim for 
service connection for a psychiatric disorder be remanded so 
that the psychologist could be contacted for any pertinent 
information.  In the November 1997 joint remand, granted by 
the Court, the parties stipulated that the veteran's claim 
for service connection for a psychiatric disorder on a direct 
basis is well grounded.  Since the veteran's claim is well 
grounded, there is a duty to assist the veteran and attempt 
must be made to obtain additional information from the 
veteran's former military physician.

The veteran also seeks a rating in excess of 10 percent for 
aggravation of his bipolar disorder by his service-connected 
lumbar laminectomy.  A review of the record does not reveal 
that a VA examination for the purpose of determining the 
extent of the aggravation of the veteran's bipolar disorder 
by his service-connected lumbar laminectomy has been 
obtained.  Such an examination is necessary to determine the 
proper disability rating.

By a rating decision in July 1996, the veteran was awarded 
service connection for right lower extremity radiculopathy, 
effective from November 20, 1995.  A rating decision in 
February 1997 granted service connection for residuals of 
right forearm and right hand injury, effective from December 
16, 1991, and granted service connection for aggravation of a 
bipolar disorder, effective from December 16, 1991.  In a 
statement received in March 1997, the veteran's 
representative expressed timely disagreement with the 
effective dates assigned for these awards of service 
connection.  However, a statement of the case has not been 
issued in this regard as required by 38 C.F.R. § 19.26 
(1999).  Where there is a notice of disagreement, a remand, 
not referral, is required by the Board.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  With any necessary authorization from 
the veteran, the RO should attempt to 
contact Don Fernando Azeveado, M.D. at 
1150 S.E. Maynard Road, Suite 140, Cary, 
NC 27511.  The RO should inform Dr. 
Azeaveado that the veteran reported 
treatment from him during service from 
1989 to 1990.  Dr. Azeaveado should be 
requested to provide copies of any 
records or provide any information of 
what he recalls of his treatment of the 
veteran.  Any necessary authorization for 
the release of such documents should be 
obtained from the veteran.  Any 
information obtained should be associated 
with the veteran's claims file.

2.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
by a board certified psychiatrist, if 
available, to determine the current 
nature and extent of the veteran's 
psychiatric disabilities.  If a bipolar 
disorder is diagnosed, the examiner is 
requested to express an opinion as to 
what extent the bipolar disorder has been 
aggravated by the veteran's service-
connected lumbar laminectomy.  The 
examiner should also express an opinion 
as to whether any current psychiatric 
disability is related to any psychiatric 
manifestations during the veteran's 
service or within a year of discharge 
from service as reflected by the records, 
including the March 1989 inservice 
psychology report and the October 1989 VA 
mental health clinic treatment record.  
The claims folder must be made available 
to and reviewed by the examiner.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

3.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to an effective date earlier 
than November 20, 1995 for the award of 
service connection for right lower 
extremity radiculopathy, entitlement to 
an effective date earlier than December 
16, 1991 for the award of service 
connection for aggravation of a bipolar 
disorder, and entitlement to an effective 
date earlier than December 16, 1991 for 
the award of service connection for 
residuals of right forearm and right hand 
injury.  All appropriate appellate 
procedures should then be followed.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for service connection for a psychiatric 
disability on a direct basis.  If the 
claim for service connection for a 
psychiatric disorder on a direct basis is 
denied, the RO should readjudicate the 
veteran's claim for a rating in excess of 
10 percent for aggravation of bipolar 
disorder by service-connected lumbar 
laminectomy.  In readjudicating this 
claim subsequent to November 7, 1996, the 
RO must consider both the former rating 
criteria for the evaluation of mental 
disorders, 38 C.F.R. § 4.132 (1996), and 
the new schedular criteria for rating 
mental disorders, 38 C.F.R. § 4.130 
(1999), and rate the veteran's disability 
by reference to whichever schedular 
criteria is more favorable to him.  In 
readjudicating this claim prior to 
November 7, 1996 only the former rating 
criteria for the evaluation of mental 
disorders is to be considered.


If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
issued a supplemental statement of the case, and be afforded 
an opportunity to reply.  Thereafter, the case should be 
returned to the Board, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 



